                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


WILIAM SHERLACH,                              :
     Plaintiff,                               :          CIVIL ACTION NO.
                                              :          3:18-CV-1269 (JCH)
       v.                                     :
                                              :
ALEX EMERIC JONES, et al.,                    :          NOVEMBER 20, 2018
     Defendants.                              :


     RULING RE: DEFENDANT HALBIG’S MOTION FOR RECONSIDERATION
                            (DOC. NO. 44)

       Defendant, Wolfgang W. Halbig, has requested the court to reconsider its Ruling

on the Motion to Remand (Doc. No. 44).

       The standard for granting a motion for reconsideration is strict. Reconsideration

will be granted only if the moving party can identify controlling decisions or data that the

court overlooked and that would reasonably be expected to alter the court=s decision.

See Analytical Surveys, Inc. v. Tonga Partners, 684 F.3d 36, 52 (2d Cir. 2012) (citing

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)). When reviewing a

motion for reconsideration, the court considers three questions: (1) whether there has

been Aan intervening change of controlling law;@ (2) whether the movant is presenting

new evidence that was not available when the original motion or response was filed;

and (3) whether there is a Aneed to correct a clear error or prevent manifest injustice.@

Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 104

(2d Cir. 2013) (quoting Virgin Atl. Airways, Ltd. v. National Mediation Bd., 956 F.2d

1245, 1255 (2d Cir. 1992)). A motion for reconsideration Ais not a vehicle for relitigating

old issues, presenting the case under new theories, securing a rehearing on the merits,



                                             1
or otherwise taking a second bite at the apple.@ Analytical Surveys, 684 F.3d at 52

(internal quotation marks omitted).

       In his Request, Halbig states that he had traveled out of state at approximately

the same time as the plaintiff filed his Reply on the Motion to Remand. He disputes the

materials submitted by plaintiff’s counsel in the Reply. Nothing in Halbig’s Request

suggests that there has been a change in law or that there was new evidence that was

not available when he originally filed his Opposition to the Motion to Remand. The court

does not discern in his Request any basis to conclude that there is a need to correct

clear error or prevent manifest injustice. In essence, Mr. Halbig seeks to have this court

find that he is not liable to the plaintiff and therefore, he is a fraudulently joined party.

However, as the court explains in its Ruling, a Motion to Remand is not a time for

consideration of the merits of the case, but is merely a time to determine if it is possible

that the plainttiff has a claim against the defendant in question. The court concluded in

its Ruling (Doc. 43) that it clearly was possible. Nothing in Mr. Halbig’s Request, or his

recent Affidavit, leads the court to conclude otherwise. Therefore, the Request to

Reconsider (Doc. No. 44) is denied.

SO ORDERED.

       Dated at New Haven, Connecticut this 20th day of November, 2018.




                                                           /s/ Janet C. Hall            _
                                                           Janet C. Hall
                                                           United States District Judge




                                               2
